Name: COUNCIL REGULATION (EEC) No 1608/93 of 24 June 1993 introducing an embargo concerning certain trade between the European Economic Community and Haiti
 Type: Regulation
 Subject Matter: international security;  trade;  oil industry;  America
 Date Published: nan

 No L 155/2 Official Journal of the European Communities 26. 6 . 93 COUNCIL REGULATION (EEC) No 1608/93 of 24 June 1993 introducing an embargo concerning certain trade between the European Economic Community and Haiti THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the Security Council of the United Nations has determined that the continuation of the situation with regard to Haiti threatens international peace and security in the region ; Whereas the Community and its Member States, meeting within the framework of political cooperation, have repea ­ tedly expressed their concern about the persistence absence of democracy and the rule of law in Haiti and the need for effective action to end this situation. ; Whereas on 16 June 1993 the Security Council , acting under Chapter VII of the Charter of the United Nations, adopted Resolution 841 (1993) which obliges all States to restrict trade with Haiti in conformity with paragraphs 5 to 14 of the Resolution in order to obtain the solution of the crisis desired by the international community ; Whereas the Security Council has also decided that this restriciton shall apply notwithstanding the existence of any rights or obligations conferred or imposed by any international agreement or any contract entered into or any licence or permit granted prior to 23 June 1993, and therefore the fourth ACP-EEC Convention, to which the Community and Haiti are parties, does not pose on obstacle to the implementation of the said Security Council decision ; Whereas the Community and its Member States, meeting within the framework of political cooperation, have expressed their strong support for the measures decided by the Security Council ; Whereas under these conditions the Community has to restrict trade with Haiti ; Whereas the Community and its Member States have agreed to have recourse to a Community instrument, inter alia, in order to ensure uniform implementation throughout the Community of certain of the measures decided by the Security Council ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, (a) the sale or supply of petroleum and petroleum products listed in the Annex to any person or body in Haiti or to any person or body for the purpose of any business carried on in, or operated from, Haiti ; (b) any activity the object or effect of which is directly or indirectly to promote the transactions mentioned under (a) ; (c) the entering of the territory of the territorial sea of Haiti by any means of transport carrying petroleum or petroleum products listed in the Annex. Article 2 The prohibition imposed by Article 1 shall not apply to the export of petroleum or petroleum products, including propane gas for cooking, when authorized on an excep ­ tional case-by-case basis (under a no-objection procedure by the under Nations Security Council Committee esta ­ blished by paragraph 10 of Resolution 841 (1993)). Article 3 The sale or supply to Haiti of petroleum and petroleum products which are not prohibited under Article 1 shall be subject to prior authorization to be issued by the competent authorities of the Member States. Article 4 Article 1 shall apply notwithstanding any rights or appli ­ cations conferred or imposed by any international agree ­ ment or any contract into or any licence or permit granted before 23 June 1993 . Article 5 Each Member State shall determine the sanctions to be imposed where the provisions of this Regulation are infringed. Article 6 This Regulation shall apply within the territory of the Community, including its air space and in any aircraft or vessel under the jurisdiction of a Member State, and to any person elsewhere who is a national of a Member State and any body elsewhere which is incorporated or consti ­ tuted under the law of a Member State . HAS ADOPTED THIS REGULATION : Article 1 As from 00.01 EST (New York time) on 23 June 1993, the following shall be prohibited : Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 26 . 6. 93 Official Journal of the European Communities No L 155/3 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 24 June 1993. For the Council The President B. WESTH No L 155/4 Official Journal of the European Communities 26. 6. 93 ANNEX CN code Product description 2709 Petroleum oils and oils obtained from bituminous minerals, crude 2710 Petroleum oils and oils obtained from bituminous minerals, other than crude ; prepara ­ tions not elsewhere specified or included, containing by weight 70 % or more or petroleum oils or of oils obtained from bituminous minerals, these oils being the basic constituents of the preparations 2711 Petroleum gases and other gaseous hydrocarbons 2712 10 Petroleum jelly 2712 20 00 Paraffin wax containing by weight less than 75% of oil ex 2712 90 'Slack wax', 'scale wax' 2713 Petroleum coke, petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous minerals 2714 Bitumen and asphalt, natural ; bituminous or oil shale and tar sands ; asphaltites and asphaltic rocks 2715 Bituminous mixtures based on natural asphalt, on natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch (for example, bituminous mastics, cut ­ backs) 2901 Acyclic hydrocarbons , 2902 1 1 00 Cyclohexane 2902 20 Benzene 2902 30 Toluene 2902 41 00 o-Xylene 2902 42 00 m-Xylene 2902 43 00 p-Xylene 2902 44 Mixed xylene isomers 2902 50 00 Styrene 2902 60 00 Ethylbenzene 2902 70 00 Cumene 2905 1 1 00 Methanol (methyl alcohol) 3403 19 10 Lubricating preparations (including cutting-oil preparations, bolt or nut release prepa ­ rations, anti-rust or anti-corrosion preparations and mould release preparations, based on lubricants) and preparations containing, as basic constituents, 70 % or more by weight of petroleum oils or of oils obtained from bituminous minerals but not as the basic constituent 3811 21 00 Additives for lubricating oils containing petroleum oils or oils obtained from bitumi ­ nous minerals 3823 90 10 Petroleum sulphonates, excluding petroleum sulphonates of alkali metals, of ammo ­ nium or of ethanolamines ; thiophenated sulphonic acids of oils obtained from bitumi ­ nous minerals, and their salts